Title: To George Washington from Major General Philip Schuyler, 15 August 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Forts 5 Miles below Stilwater [N.Y.]August 15th 1777.

Yesterday I was honored with your Excellency’s Favor of the 7th Instant.

The Resolution of Congress directing that your Excellency should send an officer to relieve me, I thought it my incumbent Duty to remain with the Army until relieved by one from below or until the next senior officer here should be ordered to take the Command.
Your Excellency will see by the inclosed, which I take the Liberty to leave under flying Seal, that it is probable I shall remain some Time longer at Albany before I do myself the Honor to pay my Respects to you. If Congress has exhibited any Charges against me on which to found the Enquiry into my Conduct, I shall be much obliged if you will order them to be transmitted to me, by the first Conveyance, that I may prepare for my Defence.
I am just informed that Lieutenant Colonel Willet is arrived at Albany he advises that after the Engagement which General Herkimer had with the Enemy, Colonel Gansevoort ordered a Sortie with two hundred and six Men commanded by Lieut. Colo. Willet—That he made a successful Attack on part of the Enemy’s Lines, drove them across the River, killed many—That Sir John Johnson (he is informed) was amongst the slain—That he took and brought off a considerable Quantity of Baggage—That on his Return to the Fort he was ambuscaded and attacked by a Body of regular Troops, who after a Fire, by which Willet did not lose one Man, were charged with fixed Bayonets and drove—He farther informs that between three and four hundred Indians were killed wounded and left the Besiegers after the Engagement—That the Militia with General Herkimer lost about one hundred and sixty killed and wounded.
That General St Ledyard, who commands the Enemy’s Force in that Quarter sent in a Flag to demand the Delivery of the Fort, offering that the Garrison should march out with their Baggage, and not to be molested by the Savages—That if this was not complied with, he would not answer for the Conduct of the Indians, if the Garrison fell into their Hands and that they would certainly fall on the Inhabitants—That General Burgoyne was in possession of Albany—That Colonel Gansevoort, after animadverting on the Barbarity and disgraceful Conduct of the British Officers, in suffering Women and Children to be butchered, as they had done, informed the Flag that he was resolved to defend the Fort to the last; that he would never give it up as long as there was one Man left alive to defend it—That he was well supplied with provision and Ammunition.
Colonel Gansevoort being informed that the Militia were dispirited, expecting that the Fort would soon fall, sent Lt Colo: Willet out to chear up their Spirits—That he found the Militia of Tryon County collecting with great Alacrity and, as General Arnold with the Troops marched under his Command will probably reach the German Flatts on the 16th or 17th, I have great Hopes that the Siege will soon be raised.

It is extremely chagrining to me to be deprived of the Command, at a Time when we shall probably, or not at all, soon be enabled to face the Enemy; when we are on the point of taking such Ground, where they must attack to a Disadvantage, should our Force be inadequate to face them in the Field—When an opportunity will in all probability occur, in which I might evince that I am not what Congress has too plainly insinuated by their Resolution, taking the Command from me. I have the Honor to be Dr Sir with every Sentiment of Respect & Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

